DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive. Applicant states in page 8 of the arguments “Applicant disagrees that Coleman's use of the term "thresholds" in a fashion unconnected with the claimed "control action" for a robot.” As stated in page 3 of the non-final rejection, Coleman teaches the limitation of claim 1: “determining, using the brain activity value, if a threshold level of brain activity has accumulated over the period of time” in at least paragraphs 74, 135, 209, and 237. 

As stated in page 4 of the non-final rejection, Coleman does not teach the limitation of claim 1: “after the threshold level has been accumulated, identifying a control action to be sent to the pipe inspection robot based on the brain activity value.” Coleman does not directly teach a threshold of activity level being attached to a control action sent to another device. However, the modification to Coleman in view of Reverte on pages 4 & 5 of the Non-Final rejection still stand. Coleman teaches a way of analyzing EEG signals using binning and thresholding 
The invention as taught by Coleman is to refine the processing of measured EEG signals, and to “improve the interaction of the individual with the one or more biofeedback computer systems” (abstract). The purpose of refining, or improving the accuracy of measured EEG signals is to be able to use the EEG signals to analyze, predict, or control. Within paragraph 5 of Coleman, Coleman states “Measuring and analyzing bio-signals such as brainwave patterns can have a variety of practical applications. For example, brain computer interfaces ("BCI") have been developed that allow users to control devices and computers using brainwave signals.”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Attacking Coleman solely for being unconnected with a “control action” overlooks the combination stated on pages 4 & 5 of the Non-Final rejection. On page 8 of the arguments, Applicant also only argues Coleman even though the rejection relies on a combination of Coleman and Reverte. 

Applicant also argues the motivations of Coleman by arguing that Coleman is not about controlling devices and is about using brainwave data to profile a user for various purposes. However [0065] still states that brainwaves data is used for applications such as controlling devices, and that target brainwave states correspond to certain goals (e.g. [0403]) or triggering other control (e.g. [0375]’s control of music or lights depending on brainwave). Therefore,  Coleman is not only about profiling users, but also about using the profile and to see which state a user is in order to trigger reactions (e.g. such as a reward in [0403]) or for control applications in [0065]. Therefore, one of ordinary skill in the art would modify Coleman’s teaching with Reverte’s control of a robot as a robot is a device that can be controlled and Coleman’s analysis of distinguishing brainwaves and profiling would be more accurate in finding  and processing brainwaves for those control applications.    



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 7, 8, 9, 10, 11, 12, 13, 15, 16, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (U.S. Patent Application Publication # 2015/0199010) in view of Reverte (U.S. Patent Application Publication # 2006/0290779).

Regarding claim 1, Coleman teaches:
A method of controlling (at least paragraph 5)
detecting, from a headset, brain activity of a user wearing the headset (at least paragraph 4 and 49)
binning, using a processor, the brain activity of the user into one of a plurality of different bins (at least paragraph 210 and 212)
the binning comprising accumulating brain activity values for a period of time to establish a brain activity value for the period of time (at least paragraph 120 and 212)
“The processing, analysis, and classification of brainwave data may be performed in real-time. That is, data may be processed, analyzed, and categorized as it is received from the sensors” (paragraph 120). Coleman teaches collecting, processing, analyzing, and classifying brain activity in real-time in at least paragraph 120, and binning the collected brain activity data in at least paragraph 212. The word “classifying” in paragraph 120 is interpreted to include the described binning process of at least paragraph 212.
determining, using the brain activity value, if a threshold level of brain activity has accumulated over the period of time (at least paragraph 74, 135, 209, and 237)
Coleman teaches the usage of thresholds to increase the accuracy of raw EEG-gathered data in paragraph 237: “he reduced dimension space allows searching for optimal classification accuracy easier by adjusting thresholds, relabeling sessions and re-calculating classification accuracy.” Coleman teaches “voltage or signal power thresholds to encode continuous feature value to discrete value” within paragraph 135. Lastly, in paragraph 74, Coleman teaches a possible output utilized from EEG signals exceeding a set threshold: “If an EEG signal is being received by the device from a 
Additionally, Coleman teaches a analyzing data above a set threshold in paragraph 209: “The rules engine can enforce this kind of policy so that system platform only begins looking for a new pattern in feature event data when there is a particular amount of data to analyze above a particular data amount threshold.”

Coleman does not teach:
A method of controlling a pipe inspection robot
after the threshold level has been accumulated, identifying a control action to be sent to the pipe inspection robot based on the brain activity value
controlling the movement of the pipe inspection robot using a control signal associated with the control action
However, Reverte does explicitly teach: “A method of controlling a pipe inspection robot” (at least paragraph 12 and 16), and “controlling the movement of the pipe inspection robot using a control signal associated with the control action” (at least paragraph 12 and 16).
Regarding “after the threshold level has been accumulated, identify a control action to be sent to the pipe inspection robot based on the brain activity value” Coleman teaches the usage of thresholds to increase the accuracy of raw EEG-gathered data in paragraph 237: “he reduced dimension space allows searching for optimal classification accuracy easier by adjusting thresholds, relabeling sessions and re-calculating classification accuracy.” Coleman teaches “voltage or signal power thresholds to encode continuous feature value to discrete value” within paragraph 135. Lastly, in paragraph 74, Coleman teaches a possible output utilized from EEG signals exceeding a set threshold: “If an EEG signal is being at least paragraph 65). As described, Coleman teaches the claimed thresholding techniques within at least paragraphs 74, 135, 209, and 237 that can be used as an accurate output signal to be sent to the pipe inspection robot that Reverte teaches.
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Coleman in view of Reverte to utilize the binning and threshold techniques taught by Coleman to process the brain activity data in order to control the pipe inspection robot taught by Reverte as an alternative, and more accurate way of processing brain activity to control a pipe inspection robot.

Regarding claim 2, Coleman teaches:
The method of claim 1, wherein the binning comprises accumulating digital values obtained from the headset for the period of time (at least paragraph 4 and 210)
Coleman teaches EEG measured brainwaves are typically analyzed “either in their original analog form or in a digital form after an analog to digital conversion” (paragraph 4)

Regarding claim 3,
The method of claim 2, wherein the determining comprises determining if one of a plurality of threshold levels of brain activity has accumulated over the period of time (at least paragraph 237)
Coleman teaches “Rules, thresholds or boundaries of these plotted reduced dimensionality of features are set and a label or score is established for each person or each session of interest that is related to a goal that the user is trying to achieve” (paragraph 237). Figure 13 shows the bin boundaries used for quantization. It is obvious to one having ordinary skill in the art before the effective filing date that the thresholding technique described in paragraph 237 of Coleman could be used across all the bin boundaries shown in Figure 13 as a way of averaging, or omitting outliers effecting the desired result. Additionally, Coleman explicitly teaches “The system platform can also take the average or other statistics across the voltages in a time slice” in paragraph 265, which captures the same end result as the claim.

Regarding amended claim 7, Coleman does not teach:
The method of claim 1, wherein the control action is selected from the control actions comprising 

However, Reverte does teach “you could force the robot 1010 to move forward, backward, or perhaps even turn around” in at least paragraph 63. It is understood that although Reverte does not explicitly state it, the robot has capabilities of stopping since it has the capability of moving forwards, backwards, and turning around.


Regarding amended claim 8, Coleman does not teach:
wherein the control action is selected from the control actions comprising 

However, Reverte does teach “These features can be imaged and tracked with multiple sensing modes including: laser scanning, structured light, computer vision, and/or sonar for use in flooded pipes. Generally, this type of feature recognition is known in the art” (at least paragraph 88).
It is obvious to one having ordinary skill in the art before the effective filing date to modify Coleman in view of Reverte to include the different capturing modes within the pipe inspection robot to further increase the robot’s picture quality in adverse operation conditions.

Regarding claim 9, Coleman does not teach:
The method of claim 1, wherein the controlling the movement of the pipe inspection robot using a control signal associated with the control action comprises sending the control signal from a remote device to the pipe inspection robot using a tethered connection 

However, Reverte does teach “An autonomous robot, which may be untethered or tethered for mechanical, communications and/or power, is deployed within the pipe” in at least paragraph 14. Reverte also teaches a remote operation controlling the robot in at least paragraph 16: “an 
	It is obvious to one having ordinary skill in the art before the effective filing date to modify Coleman in view of Reverte to include the ability to utilize a wired connection and a wireless connection to increase the versatility of the robot  by using the tether to physically recover the robot in case of a malfunction (Reverte paragraph 37), but still have the capability of much longer operational ranges with a wireless connection if needed.

Regarding claim 10,
The method of claim 1, wherein the controlling the movement of the pipe inspection robot using a control signal associated with the control action comprises sending the control signal from a remote device to the pipe inspection robot wirelessly

However, Reverte does teach “An autonomous robot, which may be untethered or tethered for mechanical, communications and/or power, is deployed within the pipe” in at least paragraph 14.
	It is obvious to one having ordinary skill in the art before the effective filing date to modify Coleman in view of Reverte to include the ability to utilize a wired connection and a wireless connection to increase the versatility of the robot, and to reduce any possible issues that would result from pulling a tether through a narrow place.

Regarding claim 11, Coleman teaches:
A system, comprising: a controller comprising a processor and a memory device (at least paragraph 424 and Figure 17 items 502, 504, and  506)
the controller configured to: receive digital voltage values associated with brain activity of a user detected by a headset worn by the user (at least paragraph 49 and 265)
bin the digital voltage values into one of a plurality of different bins (at least paragraph 265)
the controller being configured to accumulate digital voltage values for a period of time to establish a brain activity value for the period of time (at least paragraph 265)
determine, using the brain activity value, if a threshold level of brain activity has accumulated over the period of time (at least paragraph 74, 135, and 237)
Coleman teaches the usage of thresholds to increase the accuracy of raw EEG-gathered data in paragraph 237: “he reduced dimension space allows searching for optimal classification accuracy easier by adjusting thresholds, relabeling sessions and re-calculating classification accuracy.” Coleman teaches “voltage or signal power thresholds to encode continuous feature value to discrete value” within paragraph 135. Lastly, in paragraph 74, Coleman teaches a possible output utilized from EEG signals exceeding a set threshold: “If an EEG signal is being received by the device from a headset and if the EEG signal quality exceeds a minimum threshold while being worn by the user and if the user's privacy settings allow then EEG data streams are transmitted to the cloud using an activity type such as "No Prescribed Activity".”
Additionally, Coleman teaches a analyzing data above a set threshold in paragraph 209: “The rules engine can enforce this kind of policy so that system platform only begins looking for a new pattern in feature event data when there is a particular amount of data to analyze above a particular data amount threshold.”

Coleman does not teach:
after the threshold level has been accumulated, identify a control action to be sent to the pipe inspection robot based on the brain activity value
control the movement of a pipe inspection robot using a control signal associated with the control action

However, Reverte does explicitly teach: “control the movement of a pipe inspection robot using a control signal associated with the control action” (at least paragraph 14). 
Regarding “after the threshold level has been accumulated, identify a control action to be sent to the pipe inspection robot based on the brain activity value”  and “control the movement of a pipe inspection robot using a control signal associated with the control action” Coleman teaches the usage of thresholds to increase the accuracy of raw EEG-gathered data in paragraph 237: “he reduced dimension space allows searching for optimal classification accuracy easier by adjusting thresholds, relabeling sessions and re-calculating classification accuracy.” Coleman teaches “voltage or signal power thresholds to encode continuous feature value to discrete value” within paragraph 135. Lastly, in paragraph 74, Coleman teaches a possible output utilized from EEG signals exceeding a set threshold: “If an EEG signal is being received by the device from a headset and if the EEG signal quality exceeds a minimum threshold while being worn by the user and if the user's privacy settings allow then EEG data streams are transmitted to the cloud using an activity type such as "No Prescribed Activity".” It is obvious to one having ordinary skill in the art before the effective filing date that any system with an output is capable of being used in conjunction with any system with an input. Additionally, the scope of Coleman’s teachings as a whole is to better analyze brainwave data to be able to “control or effect other devices” (at least paragraph 65). As described, Coleman teaches the claimed thresholding techniques within at least paragraphs 74, 135, 209, and 237 that can be used as an accurate output signal to be sent to the pipe inspection robot that Reverte teaches.


Regarding claim 12, Coleman does not teach:
comprising the pipe inspection robot

However, Reverte does explicitly teach a pipe inspection robot in at least paragraph 14. One having ordinary skill in the art before the effective filing date understands that any robot capable of receiving input commands is capable of being controlled by any system capable of outputting commands. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Coleman in view of Reverte to incorporate the utilization of a pipe inspection robot as the system being controlled by the EEG processing methods taught by Coleman as an alternate way of controlling the robot.

Regarding claim 13, Coleman teaches:
The system of claim 11, comprising the headset (at least paragraph 49)

Regarding claim 15, Coleman teaches:
A computer program product, comprising: a non-transitory storage medium having computer executable code stored therein (at least paragraph 424)
the computer executable code comprising: code that obtains, from a headset, brain activity of a user wearing the headset (at least paragraph 4 and 49) 
code that bins the brain activity of the user into one of a plurality of different bins (at least paragraph 210 and 212)
the code that bins comprising code that accumulates brain activity values for a period of time to establish a brain activity value for the period of time (at least paragraph  120 and 212)
“The processing, analysis, and classification of brainwave data may be performed in real-time. That is, data may be processed, analyzed, and categorized as it is received from the sensors” (paragraph 120). Coleman teaches collecting, processing, analyzing, and classifying brain activity in real-time in at least paragraph 120, and binning the collected brain activity data in at least paragraph 212. The word “classifying” in paragraph 120 is interpreted to include the described binning process of at least paragraph 212.
code that determines, using the brain activity value, if a threshold level of brain activity has accumulated over the period of time (at least paragraph 74, 135, 209, and 237)
Coleman teaches the usage of thresholds to increase the accuracy of raw EEG-gathered data in paragraph 237: “he reduced dimension space allows searching for optimal classification accuracy easier by adjusting thresholds, relabeling sessions and re-calculating classification accuracy.” Coleman teaches “voltage or signal power thresholds to encode continuous feature value to discrete value” within paragraph 135. Lastly, in paragraph 74
Additionally, Coleman teaches a analyzing data above a set threshold in paragraph 209: “The rules engine can enforce this kind of policy so that system platform only begins looking for a new pattern in feature event data when there is a particular amount of data to analyze above a particular data amount threshold.”

Coleman does not teach:
code that, after the threshold level has been accumulated, identifies a control action to be sent to the pipe inspection robot based on the brain activity value
code that controls the movement of the pipe inspection robot using a control signal associated with the control action

However, Reverte does explicitly teach: “code that controls the movement of the pipe inspection robot using a control signal associated with the control action” (at least paragraph 14).
Regarding “code that, after the threshold level has been accumulated, identifies a control action to be sent to the pipe inspection robot based on the brain activity value” Coleman teaches the usage of thresholds to increase the accuracy of raw EEG-gathered data in paragraph 237: “he reduced dimension space allows searching for optimal classification accuracy easier by adjusting thresholds, relabeling sessions and re-calculating classification accuracy.” Coleman teaches “voltage or signal power thresholds to encode continuous feature value to discrete value” within paragraph 135. Lastly, in paragraph 74, Coleman teaches a possible output utilized from EEG signals exceeding a set threshold: “If an EEG signal is being received by the device from a headset and if the EEG signal quality exceeds a minimum threshold while being worn by the user and if the user's privacy settings allow then EEG data streams are transmitted to the cloud using an activity type such as "No Prescribed Activity".” It is obvious to one having ordinary skill in the art before the effective filing date that any system with an output is capable at least paragraph 65). As described, Coleman teaches the claimed thresholding techniques within at least paragraphs 74, 135, 209, and 237 that can be used as an accurate output signal to be sent to the pipe inspection robot that Reverte teaches.
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Coleman in view of Reverte to utilize the binning and threshold techniques taught by Coleman to process the brain activity data in order to control the pipe inspection robot taught by Reverte as an alternative, and more accurate way of processing brain activity to control a pipe inspection robot.

Regarding claim 16, Coleman teaches:
The computer program product of claim 15, wherein the code that bins comprises code that accumulates digital values obtained from the headset for the period of time (at least paragraph 4 and 210)
Coleman teaches EEG measured brainwaves are typically analyzed “either in their original analog form or in a digital form after an analog to digital conversion” (paragraph 4)




Regarding claim 17, Coleman teaches:
The computer program product of claim 16, wherein the code that determines comprises code that determines if one of a plurality of threshold levels of brain activity has accumulated over the period of time (at least paragraph 237)
Coleman teaches “Rules, thresholds or boundaries of these plotted reduced dimensionality of features are set and a label or score is established for each person or each session of interest that is related to a goal that the user is trying to achieve” (paragraph 237). Figure 13 shows the bin boundaries used for quantization. It is obvious to one having ordinary skill in the art before the effective filing date that the thresholding technique described in paragraph 237 of Coleman could be used across all the bin boundaries shown in Figure 13 as a way of averaging, or omitting outliers effecting the desired result. Additionally, Coleman explicitly teaches “The system platform can also take the average or other statistics across the voltages in a time slice” in paragraph 265, which captures the same end result as the claim.


Claims 4, 5, 6, 14, 18, 19, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (U.S. Patent Application Publication # 2015/0199010) in view of Reverte (U.S. Patent Application Publication # 2006/0290779) and further in view of Denison (U.S. Patent Application Publication # 2014/0316230)

Regarding claim 4, Coleman and Reverte do not teach:
wherein the plurality of threshold levels comprises a light threshold level, a moderate threshold level, and a heavy threshold level

does teach varying levels of thresholds used to process data amongst paragraphs 137 through 142. Within said paragraphs, Denison separates a range of frequencies and describes the associated brain activity corresponding to the frequency outputs. In general, these categories are described as: sleeping, relaxed, and awake. One skilled in the art before the effective filing date would recognize that these categories are synonymous with: light, moderate, and heavy or even: no activity, some activity, significant activity.
Categorizing a range of frequencies to correspond to separate brain states is taught by Denison within at least paragraphs 137 through 142. It would be obvious for one having ordinary skill in the art before the effective filing date to modify Coleman in view of Reverte and Denison to include these light, moderate, and heavy ranges within the thresholding techniques taught by Coleman in order to further increase the accuracy of analysis of the raw EEG data.

Regarding claim 5, Coleman does not teach:
wherein each of the light threshold level, the moderate threshold level, and the heavy threshold level comprise a separate range of values
However, Denison does teach varying levels of thresholds used to process data amongst paragraphs 137 through 142. Within said paragraphs, Denison separates a range of frequencies and describes the associated brain activity corresponding to the frequency outputs. In general, these categories are described as: sleeping, relaxed, and awake. One skilled in the art before the effective filing date would recognize that these categories are synonymous with: light, moderate, and heavy or even: no activity, some activity, significant activity.
Categorizing a range of frequencies to correspond to separate brain states is taught by Denison within at least paragraphs 137 through 142. It would be obvious for one having ordinary skill in the art before the effective filing date to modify Coleman in view of Reverte and Denison to include these light, 

Regarding claim 6, Coleman does not teach:
The method of claim 5, wherein the separate range of values for each respective threshold level is associated with a different voltage value obtained from the headset

However, Denison does teach varying levels of thresholds used to process data amongst paragraphs 137 through 142. Within said paragraphs, Denison separates a range of frequencies and describes the associated brain activity corresponding to the frequency outputs. In general, these categories are described as: sleeping, relaxed, and awake. One skilled in the art before the effective filing date would recognize that these categories are synonymous with: light, moderate, and heavy or even: no activity, some activity, significant activity.
	Coleman already teaches separate bins with varying voltage values in paragraph 212: “Then the boundary of the first bin may be determined by a voltage value of 1000 or less, while the second bin boundary may be determined by a voltage value in the range of 1001-2000, etc.”
It would be obvious for one having ordinary skill in the art before the effective filing date to modify Coleman in view of Reverte and Denison to include varying levels of thresholds in order to further increase the accuracy of analysis of the raw EEG data.

Regarding claim 14, Coleman does not teach:
The system of claim 11, comprising one or more of the pipe inspection robot and the headset
wherein the controller is disposed within one of the pipe inspection robot and the headset

does explicitly teach a pipe inspection robot being controlled in at least paragraph 16.  One having ordinary skill in the art before the effective filing date understands that any robot capable of receiving input commands is capable of being controlled by any system capable of outputting commands.
Additionally, Denison also teaches an EEG headset in at least Figure 3A (item 330) and paragraph 112 with a controller disposed within the EEG headset in at least Figure 3A (item 370) and paragraph 112
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Coleman in view of Reverte and Denison to include a pipe inspection robot, and an EEG headset within the system wherein the controller is disposed within the headset as an efficient way to control a pipe inspection robot using brain activity.


Regarding claim 18, Coleman does not teach:
wherein the plurality of threshold levels comprises a light threshold level, a moderate threshold level, and a heavy threshold level

However, Denison does teach varying levels of thresholds used to process data amongst paragraphs 137 through 142. Within said paragraphs, Denison separates a range of frequencies and describes the associated brain activity corresponding to the frequency outputs. In general, these categories are described as: sleeping, relaxed, and awake. One skilled in the art before the effective filing date would recognize that these categories are synonymous with: light, moderate, and heavy or even: no activity, some activity, significant activity.



Regarding claim 19, Coleman does not teach:
The computer program product of claim 18, wherein each of the light threshold level, the moderate threshold level, and the heavy threshold level comprise a separate range of values

However, Denison does teach varying levels of thresholds used to process data: “raw EEG data within the packet are simultaneously forwarded from all Variance Computation blocks 430A through 430N, to High Thresholding 440, wherein spikes and/or events are identified. The processed EEG data is then processed by Low Thresholding block 450 in order to remove offsets within the data” (paragraph 119). Coleman already teaches a range of values assigned to the bins within at least Figure 13 or paragraph 266.
	It would be obvious to one having ordinary skill in the art before the effective filing date to modify Coleman in view of Reverte and Denison to include varying levels of thresholds that each comprise a separate range of values in order to further increase the accuracy of analysis of the raw EEG data.


Regarding claim 20,
The computer program product of claim 19, wherein the separate range of values for each respective threshold level is associated with a different voltage value obtained from the headset

However, Denison does teach varying levels of thresholds used to process data: “raw EEG data within the packet are simultaneously forwarded from all Variance Computation blocks 430A through 430N, to High Thresholding 440, wherein spikes and/or events are identified. The processed EEG data is then processed by Low Thresholding block 450 in order to remove offsets within the data” (paragraph 119).
	Coleman already teaches separate bins with varying voltage values in paragraph 212: “Then the boundary of the first bin may be determined by a voltage value of 1000 or less, while the second bin boundary may be determined by a voltage value in the range of 1001-2000, etc.”
It would be obvious for one having ordinary skill in the art before the effective filing date to modify Coleman in view of Reverte and Denison to include varying levels of thresholds in order to further increase the accuracy of analysis of the raw EEG data.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W SIMCOX whose telephone number is (571)272-5297.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/J.W.S./
Examiner, Art Unit 3666                              
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666